DETAILED ACTION
	This is the first Office action on the merits. Claims 1-2 and 4-7 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on August 23, 2019 was received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters “120” and “121” have both been used to designate the varying slope-section.
Reference characters “121” and “120a” have both been used to designate the first connecting section.
Reference characters “121” and “120b” have both been used to designate the second connecting section.
Reference characters “120” and “121a” have both been used to designate the first slope section.
Reference characters “120” and “121b” have both been used to designate the second slope section.
Reference characters cannot share the same leader line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2163401 A1 (Simon et al.), as cited in the Information Disclosure Statement filed on August 23, 2019. A machine translation has been provided by the Examiner.
Regarding Claim 1, Simon et al. discloses (Para. [0012]-[0014], [0022]-[0024]; Figs. 1-4) a front axle beam (axle 1) comprising: a beam section (axle body 2) including a first flange part (upper chord 10), a second flange part (lower chord 11) opposite to the first flange part, and a web section (central web 9) connected with the first flange part and the second flange part in a standing manner; and a king-pin attachment sections (not labeled but shown at the ends of axle body 2 of Fig. 2) on both ends of the beam section in a longitudinal direction, wherein the web section includes: a first slope section (web 9 

    PNG
    media_image1.png
    696
    485
    media_image1.png
    Greyscale

Figure A

Regarding Claim 2, Simon et al. discloses the front axle beam according to Claim 1, as discussed above. Simon et al. further discloses (Para. [0022]-[0024]; Figs. 4-5) the first slope section (web 9 inclined at angle α) and the second slope section (web 9 inclined at angle β) are located in an alternate manner in the longitudinal direction (vehicle transverse direction y).
Regarding Claim 4, Simon et al. discloses the front axle beam according to Claim 1, as discussed above. Simon et al. further discloses a second connecting section (it can be seen in the annotated Figure B below that there is a bulge in the direction of travel at a point where the web 9 and the lower chord 11 meet in the cross section of Fig. 5, when compared to the trough in the other cross section of Fig. 4) between the web section (9) and the second flange part (11) has a bulging shape in the vehicle-length direction on the second flange part.

    PNG
    media_image2.png
    696
    485
    media_image2.png
    Greyscale

Figure B
Regarding Claim 5, Simon et al. discloses the front axle beam according to Claims 1 and 4, as discussed above. Simon et al. further discloses (Para. [0030]-[0031]; Figs. 4-5, 8) the first slope section (web 9 inclined at angle α) and the second slope section (web 9 inclined at angle β) are in a straight-line shape in a section in a middle (while not shown, it is inherent that the web 9 would have to be a straight vertical line at a point in the middle between the top and bottom chords in order to transition from angle α to angle β) between the first flange part (upper chord 10) and the second flange part (lower chord 11).
Regarding Claim 7, Simon et al. discloses the front axle beam according to Claim 1, as discussed above. Simon et al. further discloses (Para. [0030]-[0031]; Figs. 4-5, 8) the first slope section (web 9 inclined at angle α) and second slope section (web 9 inclined at angle β) are adjacent to each other (area I is designed with central web 9 having a different angle of inclination than area II, as shown in Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al.
Regarding Claim 6, Simon et al. discloses the front axle beam according to Claim 1, as discussed above. Simon et al. further discloses (Para. [0029]-[0031]; Figs. 4-5, 8) multiple areas, I, II, and III, with different angles of inclination, and thus can have multiple bulging sections such as the one shown in Figure A above.

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axle body disclosed by Simon et al. to include 6 or more bulging sections as an obvious multiplication of features, depending on the weight and rigidity requirements of the axle. For example, a more rigid axle would require additional bulging sections than one where weight was the primary factor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose axle beams with features to increase rigidity and maintain low weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617